Title: From Thomas Jefferson to John Holmes Freeman, 7 February 1806
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Sir
                     
                            Washington Feb. 7. 06.
                        
                        Yours of Jan. 17. & 25. have been recieved. I conclude to let Brown go to mr Jordan as agreed between him
                            & myself. I inclose you a letter for him which you may send to him at Lexington by Brown himself, for I suppose he may
                            be relied on to go to him, & that is the place to which he desired me to address him.
                        you had better apply to mr Jefferson for a hogshead of molasses that it may be carried up before the hot
                            weather sets in. so also for fish as you want it, because it will be best not to have any on hand when the fresh fish come
                            on.   I think it will be the middle or last of April before I come home. I believe mrs Randolph informed you what were the
                            articles & quantities of provisions usually laid in by mr Lilly for the use of the house during my spring visit. of the
                            article of beeves two will suffice for that season, & about half a dozen muttons. for other articles be governed by her
                            memorandum.
                        I am sorry you have not yet attacked the road up the mountain. I suppose the extra work at the mill has
                            prevented it. Jerry with the light cart & 2. mules had better set off for this place as speedily as you can get him
                            ready. Fanny need not come. the purpose of his coming is to carry home a number of trees to be planted. for these the
                            ground lying Westward from the garden poles to the young hedge must be entirely cleaned up. where peach or other fruit
                            trees already exist there in the regular rows, they may be left; but all out of the rows must be taken up. the trees he
                            will carry will fill the whole space between the poles & hedge from East to West, & up & down the hill from North to
                            South from hedge to hedge. will you be so good as to see that the water is drawn out of the ice house, once or twice a
                            week, or as often as necessary.—I shall inclose for you in this letter 735. D. to be paid as follows
                  
                     
                        
                           to mr
                           Thomas E. Randolph
                           300.
                        
                        
                           
                           Cleviers Duke
                           143.50
                        
                        
                           
                           James Walker
                           100.
                        
                        
                           
                           for pork
                           187.50
                        
                        
                           
                           on account
                           
                              4
                           
                        
                        
                           
                           
                           735.
                        
                     
                  
                        
                        
                        this with 300. D. sent to mr Higginbotham & mr Dawson make upwards of 1000. D. which is all it is in my
                            power to spare at this time. I find by the sums you mention & those I knew of before that there will still remain due in
                            that neighborhood about 2400. D. which I will pay off from month to month as I can. but really these immense calls from
                            Monticello distress me beyond measure. it renders it essential to get the nail house under steady way, to meet the money
                            calls generally, and to begin our endeavors to prepare a farm which may furnish the pork, muttons, oats, peas & hay
                            necessary for me while there & for the place at all times. to get this under way, the new road, & the fence described
                            in the instructions I left with you are indispensable & should be undertaken as early as possible. whether you will be
                            able to get grounds ready to sow in oats & clover, & to plant cow peas, you alone can judge. I think we might have
                            peas & potatoes in the ground you have to clean up for peach trees, and that oats & clover ought to be sown in that
                            part from Bailey’s house upwards which had corn last year. whatever provisions we have to buy, I would rather buy from mr
                            Craven than elsewhere. it accomodates both.   after all, I can only give you general ideas of the plan I wish to pursue; and
                            leave you to be governed by circumstances, getting along on it as well as we can. accept my best wishes &
                            respects.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. stick a wafer into the letter to mr Jordan after you shall have read it.
                        
                    